IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

FLORIDA TRANSPORTATION                 NOT FINAL UNTIL TIME EXPIRES TO
ENGINEERING/SUMMIT                     FILE MOTION FOR REHEARING AND
HOLDINGS CLAIMS CENTER,                DISPOSITION THEREOF IF FILED

      Appellants/Cross-Appellees,

v.                                     CASE NO. 1D13-4474
                                                1D13-4863
KENNETH BENNETT, JR.,

     Appellee/Cross-Appellant.
_____________________________/


Opinion filed July 11, 2014.

An appeal from an order of the Judge of Compensation Claims.
Mark A. Massey, Judge.

Date of Accident: February 23, 2004.

H. George Kagan of Miller, Kagan, Rodriguez & Silver, P.L., West Palm Beach, for
Appellants.

Kenneth B. Schwartz of Kenneth B. Schwartz, P.A., West Palm Beach, for Appellee.




PER CURIAM.

      AFFIRMED.

PADOVANO, WETHERELL, and MAKAR, JJ., CONCUR.